              Case 2:17-cr-00203-JCC Document 283 Filed 05/08/20 Page 1 of 1



                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR17-0203-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    DARRYL KILGORE,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the Government’s unopposed motion to extend the
18   briefing schedule for Defendant’s motion to dismiss the indictment (Dkt. No. 282). The Court,
19   having thoroughly considered the motion and the relevant record and finding good cause, hereby
20   GRANTS the motion. The Government must file its response no later than May 15, 2020.
21   Defendant must file his reply, if any, no later than May 22, 2020. The Clerk is DIRECTED to
22   renote Defendant’s pending motion to dismiss the indictment (Dkt. No. 281) to May 22, 2020.
23          DATED this 8th day of May 2020.
24                                                        William M. McCool
                                                          Clerk of Court
25

26                                                        s/Tomas Hernandez
                                                          Deputy Clerk

     MINUTE ORDER
     CR17-0203-JCC
     PAGE - 1
